400 S.W.2d 570 (1966)
Ora Johnson SLADE, Appellant,
v.
The STATE of Texas, Appellee.
No. 39330.
Court of Criminal Appeals of Texas.
February 23, 1966.
Rehearing Denied April 6, 1966.
Wm. H. Hamblen, Edna, for appellant.
Wiley Cheatham, Dist. Atty., Cuero, and Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The conviction is for assault with intent to murder; the punishment, fifteen years.
On a former appeal this cause was dismissed in No. 38,462, for want of a sentence.
*571 No statement of facts containing all of the evidence adduced upon the main trial accompanies the record.
The one formal bill of exceptions complains of certain questions and answers during the cross-examination of appellant's character witnesses. The partial statement of facts reflects the same complaint.
In the absence of a complete statement of facts, we are not in position to review questions pertaining to the admissibility of evidence. 5 Tex.Jur. (2) 254, Sec. 160.
The indictment, and other matters of procedure appear regular, hence, nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.